Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 18, 2016

                                        No. 04-16-00568-CV

                                    Selena PESQUEDA, Et al.,
                                            Appellants

                                                  v.

                   UTILITY LINES CONSTRUCTION SERVICES, et al.,
                                    Appellees

                    From the 57th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2015-CI-05581
                            Honorable Richard Price, Judge Presiding

                                           ORDER
        The trial court clerk has filed a notification of late record, stating that the appellants have
failed to pay or make arrangements to pay the fee for preparing the clerk’s record and that
appellants are not entitled to appeal without paying the fee.

         We, therefore, ORDER appellants to provide written proof to this court by October 28,
2016 that either (1) the clerk’s fee has been paid or arrangements have been made to pay the
clerk’s fee; or (2) appellants are entitled to appeal without paying the clerk’s fee. If appellants
fail to respond within the time provided, this appeal will be dismissed for want of prosecution.
See TEX. R. APP. P. 37.3(b); see also TEX. R. APP. P. 42.3(c) (allowing dismissal of appeal if
appellant fails to comply with an order of this court).


                                                       _________________________________
                                                       Jason Pulliam, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of October, 2016.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court